DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plural data transceivers (claims 19-20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4,5,10,11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 20160041761) and in view of Inoue (US 20180277216)

Claim 1. Moran discloses A memory system (e.g., memory subsystem 100, 0022 Fig. 1), comprising: a memory device including a plurality of memory dies (e.g., memory dies, 0022, Fig. 1); and 
a controller coupled to the plurality of memory dies via plural of data paths (e.g., memory controller 114, data path 110 of each memory device… 8 8-bit ones of memory devices, 0023, Fig. 1), 
wherein the controller is configured to select a first path among the plural data paths (e.g.,  memory controller 208 optionally sends an ‘assign device ID’ command on the CA path 210, 0025 Fig. 2A), 
activate unselected paths among the plural data paths (e.g., During a power-up process of a memory system, 0024.. When the memory controller 208 sends the ‘assign device ID’ command, the memory controller 208 also sends a device ID 212 on a data path (DQ path) 214 that is unique to each memory die, 0025, Fig. 2A), and
 perform a calibration operation for data communication between the controller and a first memory die coupled to the  controller via the first path armond the plural memory dies (e.g.,  separate calibration commands to memories within a rank also allows programming different operating values into each memory device to improve or even optimize system performance, 0020).

Moran does not disclose, but Inoue discloses
while the unselected paths are activated (e.g.,  In parallel with a period tR in which the ready/busy signal RBn is set to a busy state, the calibration control circuit 190 executes a calibration operation , 0141 Fig. 7).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration ncommands to memories as disclosed by Moran, with Inonue, providing the benefit of  capable of executing the calibration operation of the output buffer circuit 160 in the background during the busy period of the memory chip after receiving the read command (see Inoue, 0159), executing the calibration operation for the output buffer circuit 160 without having to independently secure a calibration period within the read sequence period (0160). 

Claim 2. Moran discloses wherein the controller is configured to perform the calibration operation for each memory die individually (e.g.,  multiple calibration paths supporting different memory dies, 0043;  Sending separate calibration commands to memories within a rank also allows programming different operating values into each memory device to improve or even optimize system performance., 0020) and

Moran does not disclose, but Inoue discloses
wherein an overall calibration window for the calibration operation is overlapped with an activation window  (e.g.,  In parallel with a period tR in which the ready/busy signal RBn is set to a busy state, the calibration control circuit 190 executes a calibration operation , 0141 Fig. 7).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration commands to memories as disclosed by Moran, with Inonue,, providing the benefit of  capable of executing the calibration operation of the output buffer circuit 160 in the background during the busy period of the memory chip after receiving the read command (see Inoue, 0159), executing the calibration operation for the output buffer circuit 160 without having to independently secure a calibration period within the read sequence period (0160). 

Claim 4. Moran does not disclose, but Inonue discloses
wherein the controller is further configured to perform the calibration operation to other mernory dies coupled to the controller via the first path after the calibration operation to the first mernory die is completed, and select a second path among the unselected paths after the calibration operation to the other memory dies is completed (e.g.,  each of the memory chips 700 is capable of executing the calibration operation independently, 0163; executing the calibration operation for the output buffer circuit 160 inside the chip 700 non-synchronously with the other memory chips, and without influencing the other memory chips., 0164).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration ncommands to memories as disclosed by Moran, with Inonue, providing the benefit of  capable of executing the calibration operation of the output buffer circuit 160 in the background during the busy period of the memory chip after receiving the read command (see Inoue, 0159), executing the calibration operation for the output buffer circuit 160 without having to independently secure a calibration period within the read sequence period (0160) capable of executing a stable calibration for the output buffer circuit 160 in a state where the influence of noise is suppressed (0165).

Claim 5. Moran discloses wherein the controller is further configured to select a second path among the unselected paths for the callbration operation after the calibration operation to the first memory die is completed and before the calibration operation to other rnemory dies coupled to the controllers via the first path starts (e.g., executing the command by either the first device or the second device based on the indicator received over the data path, 0038; directing separate ZQ memory commands to the first memory device and the second memory device in the rank can be performed by sending a signal on the data path to select which memory devices are intended to execute the command, …  a respective portion of the data path is sampled by each memory device in a rank, 0049;  DQ path 514 that are configured for selecting or not selecting the respective memory device (e.g., the first memory device 502 or the second memory device 504) in the rank 506., 0035)


Claim 10. Moran does not disclose, but Inonue discloses
wherein the controller is configured to activate the unselected paths with a data pattern which causes noise or interference among the plural data paths (e.g., recalibrate signal rates (e.g., executing the calibration operation for the output buffer circuit 160 (the impedance of the data line) in a state where the noise is further suppressed, 0166).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration ncommands to memories as disclosed by Moran, with Inonue, providing the benefit of  capable of executing the calibration operation of the output buffer circuit 160 in the background during the busy period of the memory chip after receiving the read command (see Inoue, 0159), executing the calibration operation for the output buffer circuit 160 without having to independently secure a calibration period within the read sequence period (0160) capable of executing a stable calibration for the output buffer circuit 160 in a state where the influence of noise is suppressed (0165).

Claim 11. A method for operating a memory system including a plurality of memory dies (e.g., memory dies, 0022, Fig. 1), comprising:
selecting a first path around plural data paths for performing a calibration operation, the plural data paths being coupled between a controller and the memory dies (e.g., memory controller 114, data path 110 of each memory device… 8 8-bit ones of memory devices, 0023, Fig. 1);
activating unselected paths armong the plural data paths (e.g., During a power-up process of a memory system, 0024.. When the memory controller 208 sends the ‘assign device ID’ command, the memory controller 208 also sends a device ID 212 on a data path (DQ path) 214 that is unique to each memory die, 0025, Fig. 2A); and
performing the calibration operation for data communication between the controller and a first memory die coupled to the controller via the first path among the plural memory dies while the unselected paths are activated (e.g.,  separate calibration commands to memories within a rank also allows programming different operating values into each memory device to improve or even optimize system performance, 0020).

Moran does not disclose, but Inoue discloses
while the unselected paths are activated (e.g.,  In parallel with a period tR in which the ready/busy signal RBn is set to a busy state, the calibration control circuit 190 executes a calibration operation , 0141 Fig. 7).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration ncommands to memories as disclosed by Moran, with Inonue, providing the benefit of  capable of executing the calibration operation of the output buffer circuit 160 in the background during the busy period of the memory chip after receiving the read command (see Inoue, 0159), executing the calibration operation for the output buffer circuit 160 without having to independently secure a calibration period within the read sequence period (0160). 

Claim 12. Moran discloses wherein the selecting of the first path includes selecting at least one memory die coupled to the controller via the first data path (e.g., memory controller 208 also sends a device ID 212 on a data path (DQ path) 214 that is unique to each memory die., 0025 Fig. 2A).  

Claim 13. Moran discloses wherein the activating of the unselected paths includes: selecting at least one memory die coupled to the controller via each of the unselected paths; and performing the data communication to the selected memory die (e.g., e default ID may be assigned to the first memory device 202 and the second memory device 204 by a memory controller 208 during the power-up process, memory controller 208 optionally sends an ‘assign device ID’ command on the CA path 210. When the memory controller 208 sends the ‘assign device ID’ command, the memory controller 208 also sends a device ID 212 on a data path (DQ path) 214 that is unique to each memory die, 0024-0025, Fig. 2A, 2B). 

Claim 14 is rejected for reasons similar to claim 2 above.

Claim 15. Moran does not disclose, but Inonue discloses 
further comprising either selecting a second path among the unselected paths or selecting another memory die coupled to the controller via the first path, after 20 the performing of the calibration operation is completed  (e.g.,  each of the memory chips 700 is capable of executing the calibration operation independently, 0163; executing the calibration operation for the output buffer circuit 160 inside the chip 700 non-synchronously with the other memory chips, and without influencing the other memory chips., 0164).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration commands to memories as disclosed by Moran, with Inonue, providing the benefit of  capable of executing the calibration operation of the output buffer circuit 160 in the background during the busy period of the memory chip after receiving the read command (see Inoue, 0159), executing the calibration operation for the output buffer circuit 160 without having to independently secure a calibration period within the read sequence period (0160) capable of executing a stable calibration for the output buffer circuit 160 in a state where the influence of noise is suppressed (0165).

Claims 3, 6, 7, 8, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 20160041761) and in view of Inoue (US 20180277216) and further in view of Kannan (US 20190129818)

Claim 3. Moran in view of Inonue does not disclose, but Kannan discloses
discloses wherein the 20 controller is further configured to store a result of the calibration operation performed for each memory die (e.g., calibration algorithm repeats this procedure for a predetermined set of calibration points and creates the table of sample points, 0195 Fig. 9A).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration ncommands to memories as disclosed by Moran, with Inonue, With Kannan, providing the benefit of  be optimized for distribution of selected data, according to various criteria, in flash or other solid-state memory. The embodiments for the distributed flash wear leveling system are optimized for faster read access to the flash or other solid-state memory (see Kannan, 0029) and Advantages of the process being performed only by the operating system of the flash storage system include increased reliability of the flash drives (0055).

Claim 6. Moran in view of Inonue does not disclose, but Kannan discloses 
wherein the controller is configured to activate the unselected paths by transmitting dummy data with a program command to at least one memory die coupled to the controller via each of the unselected paths (e.g., Flash memory 1714 itself is tested by writing pages to flash memory 1714, and reading the pages, 0212 Fig. 15).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration commands to memories as disclosed by Moran, with Inonue, With Kannan, providing the benefit of  be optimized for distribution of selected data, according to various criteria, in flash or other solid-state memory. The embodiments for the distributed flash wear leveling system are optimized for faster read access to the flash or other solid-state memory (see Kannan, 0029) and Advantages of the process being performed only by the operating system of the flash storage system include increased reliability of the flash drives (0055).

Claim 7. Moran in view of Inonue does not disclose, but Kannan discloses
wherein the controller is configured to activate the unselected paths by transmitting dummy data without a program command to at least one memory die coupled to the controller via each of the unselected paths (e.g., that calibration does not need to write to flash memory itself… a known pattern for ROM error pages being read out and used for calibration purposes, or a known pattern programmed into the flash memory and read out, 0205 Fig. 12).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration ncommands to memories as disclosed by Moran, with Inonue, With Kannan, providing the benefit of  be optimized for distribution of selected data, according to various criteria, in flash or other solid-state memory. The embodiments for the distributed flash wear leveling system are optimized for faster read access to the flash or other solid-state memory (see Kannan, 0029) and Advantages of the process being performed only by the operating system of the flash storage system include increased reliability of the flash drives (0055).

Claim 8. Moran in view of Inonue does not disclose, but Kannan discloses
the controller is configured to activate the unselected paths by transmitting a read command to at least one memory die coupled to the controller via each of the unselected paths (e.g., data could be read directly from the flash memory, with a known pattern for ROM error pages being read out and used for calibration purposes, 0205).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration ncommands to memories as disclosed by Moran, with Inonue, With Kannan, providing the benefit of  be optimized for distribution of selected data, according to various criteria, in flash or other solid-state memory. The embodiments for the distributed flash wear leveling system are optimized for faster read access to the flash or other solid-state memory (see Kannan, 0029) and Advantages of the process being performed only by the operating system of the flash storage system include increased reliability of the flash drives (0055).

Claim 16. Moran in view of Inonue does not disclose, but Kannan discloses 
wherein the activating the unselected paths includes: selecting at least one memory die coupled to the controller via 25 each of the unselected paths; and performing program operation or a read operation with the at least one memory die (e.g., data could be read directly from the flash memory, with a known pattern for ROM error pages being read out and used for calibration purposes, 0205).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration ncommands to memories as disclosed by Moran, with Inonue, With Kannan, providing the benefit of  be optimized for distribution of selected data, according to various criteria, in flash or other solid-state memory. The embodiments for the distributed flash wear leveling system are optimized for faster read access to the flash or other solid-state memory (see Kannan, 0029) and Advantages of the process being performed only by the operating system of the flash storage system include increased reliability of the flash drives (0055).

Claim 17. Moran does not disclose, but Inonue 
discloses wherein the performing of the program operation or the read operation includes transmitting a data pattern which causes noise or interference among the plural data paths (e.g., executing the calibration operation for the output buffer circuit 160 (the impedance of the data line) in a state where the noise is further suppressed, 0166).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration commands to memories as disclosed by Moran, with Inonue, providing the benefit of  capable of executing the calibration operation of the output buffer circuit 160 in the background during the busy period of the memory chip after receiving the read command (see Inoue, 0159), executing the calibration operation for the output buffer circuit 160 without having to independently secure a calibration period within the read sequence period (0160) capable of executing a stable calibration for the output buffer circuit 160 in a state where the influence of noise is suppressed (0165).

Claim 18. Moran in view of Inonue does not disclose, but Kannan discloses
storing a result of the calibration operation (e.g., calibration algorithm repeats this procedure for a predetermined set of calibration points and creates the table of sample points, 0195 Fig. 9A).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration commands to memories as disclosed by Moran, with Inonue, With Kannan, providing the benefit of  be optimized for distribution of selected data, according to various criteria, in flash or other solid-state memory. The embodiments for the distributed flash wear leveling system are optimized for faster read access to the flash or other solid-state memory (see Kannan, 0029) and Advantages of the process being performed only by the operating system of the flash storage system include increased reliability of the flash drives (0055).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 20160041761) and in view of Inoue (US 20180277216) and further in view of Giovannini (US 20180081833)

Claim 9. Moran in view of Inonue does not disclose, but Giovannini discloses
wherein the  calibration operation includes a first calibration operation for first data communication from the controller to the first memory die and a second calibration operation for second data communication from the first memory die to the controller (e.g., memory controller 710A sends a command to memory 720A that informs memory 720A that values to be written to a calibration register, 0069; FIG. 9C is a timing diagram illustrating a loopback transmission of sampled signal values… sent back to memory controller, 0072).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration ncommands to memories as disclosed by Moran, with Inonue, with Giovannini, providing the benefit of  be  no additional addressing or selection is required, the individual bitslices 731A of individual memories in the same rank may receive individual calibration register values without affecting the calibration values of other memories in the same rank (see Giovanninin, 0070).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 20160041761) and in view of Inoue (US 20180277216) and further in view of Damle (US 20190043571)

Claim 19. Moran discloses a data input/output apparatus (e.g., memory subsystem 100 can be accessed independently so that a memory controller 114 can write data to one of rank 102 while reading data from another rank 102., 0023 Fig. 1) comprising 

which are configured to perform data communication to plural devices via plural data paths and arranged to correspond to the plural data paths (e.g., a communication apparatus may include a transceiver having signals indicative of instructions and data, 0057), wherein a data transceiver selected among the plural data transceivers

Moran does not disclose, but Inonue
 performs a calibration operation while unselected transceivers among the plural data transceivers perform data input/output operations (e.g.,  In parallel with a period tR in which the ready/busy signal RBn is set to a busy state, the calibration control circuit 190 executes a calibration operation , 0141 Fig. 7), and 
wherein an overall calibration window for the calibration operation is overlapped with a data input/output window for the data input/output operations  (e.g.,  the flash memory 1 receives the read command, the calibration control circuit 190 executes the calibration operation for calibrating the impedance. The calibration operation is executed during a period in which the flash memory 1 is set to a busy state due to the read operation, 0110).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration commands to memories as disclosed by Moran, with Inonue, providing the benefit of  capable of executing the calibration operation of the output buffer circuit 160 in the background during the busy period of the memory chip after receiving the read command (see Inoue, 0159), executing the calibration operation for the output buffer circuit 160 without having to independently secure a calibration period within the read sequence period (0160). 

Moran in view of Inonue does not disclose, but Damle discloses
plural data transceivers, (e.g., Memory controller 720 includes …  I/O interface logic 722 includes at least drivers/transceivers for signal lines. Commonly, wires within an integrated circuit interface couple with a pad, pin, or connector to interface signal lines or traces or other wires between devices., 0065 Fig. 7).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration commands to memories as disclosed by Moran, with Inonue, With Damle, providing the benefit Such a system enables the calibration of a memory channel to a nonvolatile memory device in the field. Thus, the system can adjust the trims or preset values, for example, for one or more read voltages or one or more write currents or other setting, in real-time. The realtime adjustments can adjust the bit error rate at any point in the life of the memory media. In one example, the system operates with firmware in a controller that periodically samples the margins of interest, and can increase or decrease the electrical setting depending on whether a margin crosses a pre-determined fail threshold (see Damle, 0016).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moran (US 20160041761) and in view of Inoue (US 20180277216) and further in view of Damle (US 20190043571) and Madpur (US 20180267810)

Claim 20. Moran in view of Inonue does not disclose, but Damle discloses
wherein each of the plural data transceivers includes:
a first path allocated for data transmission (e.g.,  bus between memory controller 720 and memory devices 740 includes a subsidiary command bus CMD 734 and a subsidiary bus to carry the write and read data, DQ 736, 0067);
a second path allocated for data reception (e.g., signals 738 may accompany a bus or sub bus, such as strobe lines DQS., 0067 Fig 7);
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration commands to memories as disclosed by Moran, with Inonue, With Damle, providing the benefit Such a system enables the calibration of a memory channel to a nonvolatile memory device in the field. Thus, the system can adjust the trims or preset values, for example, for one or more read voltages or one or more write currents or other setting, in real-time. The realtime adjustments can adjust the bit error rate at any point in the life of the memory media. In one example, the system operates with firmware in a controller that periodically samples the margins of interest, and can increase or decrease the electrical setting depending on whether a margin crosses a pre-determined fail threshold (see Damle, 0016).

Moran in view of Inonue and Damle does not disclose, but Madpur discloses
a delay unlit configured to delay the reception data by a delay amount in the second path (e.g., a delay of an active data path may comprise an amount of time that it takes for data, a signal, or the like to travel from one end of the active data path (e.g., an input/output electrical contact, or the like) to another end (e.g., a data buffer, or the like), 0044); and 
a calibration unit configured to adjust the delay amount through the calibration operation (e.g.,  calibrating the timing of a data signal and a clock signal (e.g., a calibration component 150 adjusting a delay, increasing a delay, decreasing a delay, or the like, 0036-0037) . 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the memory system with calibration commands to memories as disclosed by Moran, with Inonue, With Damle, with Madpur, providing the benefit of signal calibration and more particularly relates to setup time and/or holdup time calibration for one or more integrated circuit devices (see Modpur, 0002).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135